Citation Nr: 0014325	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable  rating for degenerative disc 
disease, L5-S1.


REPRESENTATION

Appellant represented by:	Michael P. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel







INTRODUCTION

The appellant served on active duty from April 1982 to April 
1993.

This case returns to the Board of Veterans' Appeals (Board) 
on a Joint Motion for Remand and to Stay Further Proceedings.  
The appeal is from a decision in March 1994 by the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  The appellant has moved to Michigan, and jurisdiction 
over the case was transferred to the Detroit, Michigan RO.  
In September 1998, the Board denied a compensable rating for 
degenerative disc disease, L5-S1.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).


REMAND

In August 1999, Counsel for the Secretary and Counsel for the 
veteran filed a Joint Motion for Remand and to Stay Further 
Proceedings.  In August 1999, the Court issued an Order which 
granted the motion and vacated the Board's decision.  The 
case was remanded to the Board for further proceedings 
consistent with the Court's Order.  In the Motion, it was 
stated that a remand was required in this case in light of 
the decision in Stegall v. West, 11 Vet.App. 268 (1998).  It 
was noted that this case had been previously remanded by the 
Board in January 1997 and again in January 1998 and that the 
RO was directed to schedule the appellant for a VA orthopedic 
examination.  However, there was no indication that a VA 
examination of the appellant's service-connected degenerative 
disc disease, L5-S1, was ever scheduled in accordance with 
the remand orders, nor was there any indication that the 
appellant was informed of a scheduled examination and failed 
to report.  It was further noted that there was no 
explanation from either the RO or the Board as to why it was 
necessary to receive either additional medical evidence or a 
statement from the appellant that there was no additional 
medical evidence before the examination could be scheduled.  
This was deemed to be particularly notable in light of the 
fact that the appellant completed a VA disability claim on 
the date of his discharge from active service and he gave no 
notice to the RO that there were additional treatment 
records.
The Joint Motion concluded that a remand was required to 
schedule the appellant for a VA orthopedic examination in 
accordance with the instructions of the Board remand order of 
January 16th, 1997.  

In view of the above, the case is REMANDED to the RO for the 
following:

1. Since staged ratings may be for 
application (See Fenderson v. West, 12 
Vet. App. 119 (1999)), the veteran 
should be asked to advise the RO of 
any treatment he received for his 
service connected disc disease since 
service.  The RO must obtain complete 
clinical records of all such 
treatment.  

2. The appellant should then be scheduled 
for a VA orthopedic examination to 
evaluate his lumbosacral disc disease.  
Documentation of the notification to 
the appellant of the examination 
should be associated with the claims 
folder.  The appellant should also be 
notified of the consequences of any 
failure to report for the scheduled 
examination.  All indicated tests 
should be accomplished.  The claims 
folder must be made available to the 
examiner for review in conjunction 
with the examination.  The examiner's 
report should fully set forth all 
current complaints, pertinent clinical 
findings and diagnoses, and should 
describe in detail the extent of any 
functional loss due to lumbosacral 
disc disease.  Consideration should be 
given to any loss of function due to 
reduced or excessive excursion, or due 
to decreased strength, speed or 
endurance as well as any functional 
loss due to absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  The examiner 
should comment on any functional loss 
due to weakened movement, excess 
fatigability, incoordination, or pain 
on use, and should state whether any 
pain claimed by the appellant is 
supported by adequate pathology and 
evidenced by visible behavior.  The 
examiner should provide an opinion 
regarding the degree of industrial 
impairment due to the lumbosacral disc 
disease and give the rationale for any 
opinions expressed.  

3. Upon completion of the above 
development the RO should again 
adjudicate the appellant's claim with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
If the claim remains denied, the 
appellant and his representative 
should be provided an appropriate 
Supplemental Statement of the Case and 
given the opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




